                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
BAGLY, et al.,                       )
                                     )
        Plaintiffs,                  )
                                     )
v.                                   ) C.A. No. 20-cv-11297-PBS
                                     )
UNITED STATES DEPARTMENT             )
OF HEALTH AND HUMAN SERVICES, )
et al.,                             )
                                    )
        Defendants.                 )
____________________________________)

                             LOCAL RULE 16.1(d) STATEMENT

       The parties submit this Statement pursuant to Local Rule 16.1(d) and this Court’s Notice

of Scheduling Conference, ECF No. 23. As required by Local Rule 16.1(b), the parties held a meet

and confer on January 5, 2021 via teleconference. Despite this meeting, Plaintiffs and Defendants

are unable to reach agreement on a proposed pretrial schedule and other issues within the scope of

the local rule. For that reason, the parties set forth their respective parallel positions below.

I.     Preliminary Statements and Defendants’ Preferred Interim Approach to Scheduling

           a. Plaintiffs’ Preliminary Statement

       This case seeks judicial review under the Administrative Procedure Act, 5 U.S.C. § 706,

and the Fifth Amendment of the United States Constitution, of a rule promulgated by the United

States Department of Health and Human Services (“the Department”).                   Specifically, the

Department promulgated Nondiscrimination in Health and Health Education Programs or

Activities, Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020) (to be codified at 42

C.F.R. pts 438, 440, 460) (“the Rollback Rule”), which revises regulations implementing Section

                                                   1
1557 of the Affordable Care Act and other regulations. Plaintiffs allege that the Rollback Rule is

not in accordance with law, is arbitrary, capricious, and an abuse of discretion, and is contrary to

a constitutional right.

        Plaintiffs filed their original complaint on July 9, 2020 (ECF No. 1). On Sept. 18, 2020,

Plaintiffs filed an amended complaint (ECF No. 18), and on Oct. 14, 2020, Defendants filed a

motion to dismiss, which is now fully briefed and scheduled for argument on January 26, 2021.

The Court has also set a scheduling conference for the same date (ECF No. 23).

        This Court’s Notice of Scheduling Conference (ECF Doc. 23) and Local Rule 16.1 require

the parties to meet and confer in order to set a scheduling conference agenda and prepare a pretrial

schedule under L.R. 16(f), among other items.

        During the parties’ meeting, the Defendants took the position that the discussion of a

specific pretrial schedule or discovery plan was premature in advance of the Court’s ruling on the

pending motion to dismiss. Plaintiffs disagree and offer a proposed schedule pursuant to L.R. 16.1

and this Court’s Notice, below. Plaintiffs also disagree that Defendants’ standing arguments, fully

briefed in the appropriate filings, justify ignoring the Court’s Notice or setting aside the Local and

Federal rules that provide for litigation to proceed in the ordinary course whether or not a motion

to dismiss is pending. That is especially true as the administrative record in this case, which

Defendants have already prepared for another case and could issue to Plaintiffs at the push of a

button, is expected to exceed two million pages of documents, see State of New York et al., v.

Department of Health and Human Services et al., Index to Admin. Record, ECF No. 103-2, No.

1:20-cv-05583-AKH (SDNY Nov. 6, 2020)) (listing 2,274,244 pages in the administrative record

in parallel litigation challenging the Rollback Rule). By delaying the commencement of this

review, Defendants’ proposal will unduly delay progress of this litigation, prejudice Plaintiffs by
                                                  2
decreasing their time to complete review of this record, and waste time that could be devoted to

discovery. This delay risks running afoul of L.R. 16.1(f)(9), which requires that the pretrial

conference be held within 18 months of filing the complaint. There is no time to waste.

             b. Defendants’ Preliminary Statement and Preferred Interim Approach

          On July 9, 2020, Plaintiffs filed a Complaint initiating this action. ECF No. 1. On

September 18, 2020, Plaintiffs filed an Amended Complaint, which is the operative complaint.

ECF No. 18. The Amended Complaint alleges four counts, each one raising several claims under

the APA, 5 U.S.C. § 706. Id. ¶¶ 395-427. The Amended Complaint raises no additional counts or

claims other than these APA claims. See generally id.

          Because Plaintiffs lack standing to press any of their claims, Defendants moved to dismiss

this case for lack of subject matter jurisdiction. ECF Nos. 21, 22. Defendants also moved the

Court to dismiss Plaintiffs’ claims as unripe for judicial review and moved to dismiss Counts III

and IV for failure to state a claim under Rule 12(b)(6). Id. Briefing on Defendants’ motion is now

complete and the Court scheduled a hearing on the motion for January 26, 2021 at 2:30 PM. ECF

No. 23.

          This Court’s resolution of the threshold issues in the pending motion will, at a minimum,

inform the parties’ views on a prudent schedule for further proceedings. Should the Court grant

Defendants’ motion in full, the parties’ several disputes in this joint statement will be moot. Even

if the Court only grants Defendants’ motion in part, the Court’s decision could moot some of the

parties’ scheduling disputes. At a minimum, resolution of the pending motion to dismiss will

permit the parties to understand the scope of the claims that must be addressed at summary

judgment, permitting the parties to make their “best estimates of the amounts of time they will

need to accomplish specified pretrial steps.” Local Rule 16.1(d).
                                                  3
          Accordingly, Defendants propose that the Court defer entry of a full scheduling order

until after it resolves the pending motion to dismiss. Specifically, Defendants propose that the

parties confer and file a joint status report addressing a proposed schedule for further proceedings

in this case within 30 days of the Court’s decision on the pending motion to dismiss, if any issues

remain outstanding.

         Plaintiffs have informed Defendants of their view that Defendants’ preferred approach

violates Local Rule 16.1 and this Court’s Notice of Scheduling Conference dated October 26,

2020. ECF No. 23. Plaintiffs accordingly press for entry of a full scheduling order before the

Court resolves the pending motion to dismiss, over Defendants’ objection. Accordingly, out of an

abundance of caution, Defendants provide their views and counter-proposals to Plaintiffs’

proposed schedule below, should the Court reject Defendants’ proposed interim approach.

   II.      Pleadings and Amendment of Pleadings

            a. Plaintiffs’ View

         Plaintiffs propose that the Court set the deadline for amendment of the complaint for 60

days following the Court’s order on the pending motion to dismiss.

         Plaintiffs propose that Defendants’ answer be due 60 days from the date of any amendment.

Plaintiffs disagree with Defendants’ position, infra Section II. B., that an answer would “not be of

any value” in this case. This case seeks judicial review of agency action pursuant to both the

Administrative Procedure Act, 5 U.S.C. § 706, and the Fifth Amendment of the U.S. Constitution.

Plaintiffs allege that Defendants acted in bad faith and with animus against transgender people in

promulgation of the Rollback Rule. Am. Compl., ECF No. 18, ¶¶ 364–94. As more fully discussed

infra Section IV.A., this is not what Defendants call a pure “record review case,” see pp. 5, 10, 13,

and so Plaintiffs are entitled to an answer.
                                                 4
             b. Defendants’ View

          Plaintiffs propose that this Court order a deadline for “Amendment of pleadings” as “60

days following order on pending motion to dismiss.” Defendants do not object to this proposed

deadline as to Plaintiffs’ pleading but note that, because Plaintiffs have already amended their

complaint once as a matter of course under Federal Rule of Civil Procedure 15(a)(1), Plaintiffs

must obtain Defendants’ written consent or leave of court before amending their complaint again—

even if they seek to amend prior to the deadline imposed by the Court. See Fed. R. Civ. P. 15(a)(2).

          Defendants propose that the due date for the answer to the Amended Complaint, if one is

required, be sixty days after the court rules on the parties’ anticipated cross-motions for summary

judgment. “[I]n actions involving motions for summary judgment based on an administrative

record, the answer does not play a critical role in narrowing the issues” and it is proper for

Defendants to “file [their] motion for summary judgment and not file an answer at all.” G.G. ex

rel. Gersten v. District of Columbia, 924 F.Supp.2d 273, 282 n.3 (D.D.C. 2013); see also J.B. by

& through Belt v. D.C., 325 F. Supp. 3d 1, 7 (D.D.C. 2018) (same). Since an answer would not

be of any value in this record review case, Defendants’ proposal advances Local Rule 16.1’s

interest in minimizing costs of the litigation without any identifiable disadvantage. See Local Rule

16.1(d)(3)(A).

   III.      Production of the Administrative Record

             a. Plaintiffs’ View

          Plaintiffs object to Defendants’ proposal to be permitted 45 days following the date the

motion to dismiss is decided to produce and certify completion of the administrative record.

Rather, Plaintiffs propose that the Court order Defendants to produce and certify completion of

the administrative record immediately. Defendants have already compiled and produced the
                                                 5
administrative record in parallel litigation challenging the Rollback Rule, see supra Section I.A.,

and so it would not be burdensome for Defendants to provide the record in this case. Defendants’

proposed timeline only serves to cause unnecessary delay and prejudice Plaintiffs.

           b. Defendants’ View

       The Administrative Record here, like administrative records supporting many complex

rulemaking proceedings, is a considerable size. The government has an important interest in

avoiding being unnecessarily burdened with the production of complex administrative records in

cases like this one where the Court lacks jurisdiction over Plaintiffs’ claims or where other

threshold issues make judicial review improper. “Without jurisdiction the court cannot proceed at

all in any cause.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 94 (1988) (quoting

Ex parte McCardle, 7 Wall. 507, 514 (1868)). Accordingly, Defendants urge the Court to follow

the ordinary course and permit Defendants to produce the Administrative Record to Plaintiffs only

after the Court discerns its “statutory or constitutional power to adjudicate the case” by resolving

Defendants’ pending motion to dismiss. See id. at 89; see also Order, Whitman-Walker Clinic Inc.

v. U.S. Dep’t of Health and Human Servs., No. 20-1630 (JEB), ECF No. 65 (D.D.C. Nov. 3, 2020)

(denying Plaintiffs’ motion to compel production of the administrative record before resolving

Defendants’ motion to dismiss).

       Should the Court decline Defendants’ preferred interim approach to scheduling, see supra

Part I Section b, Defendants propose that they be permitted 45 days after this Court decides the

pending motion to dismiss to produce the Administrative Record to Plaintiffs 1 and to file with the


1
  Given the size of the Administrative Record, Defendants will be unable to upload the
administrative record to CM/ECF. Defendants propose producing the Administrative Record to
Plaintiffs using electronic file sharing software and that the parties provide the Court with a joint

                                                 6
Court an index of the contents of the Administrative Record and a certificate that the

Administrative Record is complete, if any issues remain outstanding.

IV.    Discovery and Other Extra-Record Material

           a. Plaintiffs’ View

       Plaintiffs below propose a discovery plan as contemplated by L.R. 16.1(f). 2 Plaintiffs are

entitled to discovery on their constitutional claim (Count III) and its supporting allegations of

animus, Am. Compl., ECF No. 18, ¶¶ 364–394, 424-427. See Mayor & City Council of Baltimore

v. Trump, 429 F. Supp. 3d 128, 138 (D. Md. 2019) (collecting cases permitting discovery in

constitutional challenges to agency actions); see also Webster v. Doe, 486 U.S. 592 (1988)

(permitting discovery against the CIA in case alleging constitutional and APA claims). Also,

Defendants correctly recognize that under the APA inquiry into “the mental processes of

administrative decisionmakers” may be warranted where the Plaintiff makes a “strong showing of

bad faith or improper behavior.” Dep't of Commerce v. New York, 139 S. Ct. 2551, 2573–74 (2019)



appendix containing copies of those portions of the Administrative Record that are cited or
otherwise relied upon in their memorandums in support of or in opposition to any cross motions
for summary judgment, once briefing on such motions is complete. See 5 U.S.C. § 706 (“the court
shall review the whole record or those parts of it cited by a party”) (emphasis added); see also
Rule 7(n) of the Rules of the United States District Court for the District of Columbia.
        Plaintiffs’ assumption that Defendants can produce the Administrative Record to Plaintiffs
“at the push of a button,” supra Part I Section a, is inaccurate. Regardless of whether Defendants
have already used file sharing software to transfer the Administrative Record to plaintiffs in
another case, that file sharing software leverages cloud technology only for data transfer, not for
storage. Accordingly, its content is periodically deleted. So transferring the sizable
Administrative Record to Plaintiffs here will require Defendants to consult with DOJ and HHS
technical staff. Defendants may be required to re-upload the Administrative Record, which is a
time-consuming process. Additionally, Defendants must create an account for each of Plaintiffs’
counsel who would like access to the cloud software, and this process does not take place at the
push of a button either. Forty-five days is a best conservative estimate of the amount of time
needed to coordinate with the appropriate personnel and take these actions, if necessary
2
  To the extent Defendants seek to obtain any discovery from Plaintiffs, Plaintiffs will seek the
entry of a protective order from the Court.
                                                  7
(citing Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)); Olsen v. United

States, 414 F.3d 144, 155 (1st Cir. 2005). It is premature to decide that now, see Dep’t of

Commerce, 139 S. Ct. at 2573, and in any event this statement is not an appropriate vehicle for

briefing. Plaintiffs propose that Counts I, II, and IV may be resolved on motions for summary

judgment based on the administrative record, except that (1) Plaintiffs reserve the right to move to

complete the record if necessary, and (2) Plaintiffs reserve the right to seek to obtain extra-record

discovery necessary to prove that the Rollback Rule and general enforcement policy were made in

bad faith and thus were arbitrary and capricious. Count III will require discovery.

       Defendants’ View

       Discovery as to the Defendants is inappropriate in this case because review of Plaintiffs’

claims—including their 5 U.S.C. § 706(2)(B) claims that the Defendants’ action was contrary to

constitutional right, power, privilege, or immunity—are governed by the judicial review provisions

of the APA. Accordingly, the Court’s scheduling order should preclude Plaintiffs from discovery

as to the Defendants except with leave of court, sought under the standards of the APA.

       Under the APA, “the focal point for judicial review should be the administrative record

already in existence, not some new record made initially in the reviewing court.” Town of Winthrop

v. FAA, 535 F.3d 1, 14 (1st Cir. 2008) (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973) (per

curium)). The agency supplies the court with the record that was built before the agency in the

process of making the challenged action. See, e.g., Fla. Power & Light Co. v. Lorion, 470 U.S.

729, 744 (1985) (explaining that the APA provides for review “based on the record the agency

presents to the reviewing court”); Olsen v. United States, 414 F.3d 144 154-56 (1st Cir. 2005).

The fact that Plaintiffs raise constitutional claims under 5 U.S.C. § 706(2)(A) is immaterial and

does not result in discarding the fundamental principles of administrative law. See Dep’t of
                                                 8
Commerce v. New York, 139 S. Ct. 2551, 2563-64, 2574 (in case raising statutory and

constitutional claims, holding that the district court “should not have ordered extra-record

discovery when it did” because the plaintiffs had not made the “strong showing of bad faith or

improper behavior” needed to justify such a step at that time).

       Consistent with that reasoning, courts routinely restrict their review to the administrative

record in cases that raise constitutional challenges to agency action. See, e.g., Bellion Spirits, LLC

v. United States, 335 F. Supp. 3d 32, 44 (D.D.C. 2018); Tajas v. Dudas, 530 F. Supp. 2d 786, 802-

03 (E.D. Va. 2008); Harvard Pilgrim Health Care of New England v. Thompson, 318 F. Supp. 2d

1, 10–11 (D. RI. 2004) (concluding that the presence of constitutional claims in an APA case does

not expand review beyond the existing administrative record); Charlton Mem. Hosp. v. Sullivan,

816 F. Supp. 50, 51 (D. Mass. 1993) (holding that adding constitutional claims to other APA claims

“cannot so transform the case that it ceases to be primarily a case involving judicial review of

agency action”). A contrary rule would “incentivize every unsuccessful party to agency action to

allege bad faith, retaliatory animus, and constitutional violations to trade in the APA’s restrictive

procedures for the more even-handed ones of the Federal Rules of Civil Procedure.” Jarita Mesa

Livestock Grazing Ass’n v. U.S. Forest Serv., 58 F. Supp. 3d 1191, 1238 (D.N.M. 2014).

       As discussed supra Part III, Defendants anticipate producing the Administrative Record if

matters remain outstanding after this Court resolves the pending motion to dismiss. “[T]he

designation of the Administrative Record, like any established administrative procedure, is entitled

to a presumption of administrative regularity.” Oceana, Inc. v. Ross, 920 F.3d 855, 865 (D.C. Cir.

2019) (quoting Bar MK Ranches v. Yuetter, 994 F.2d 735, 740 (10th Cir. 1993)). If, upon review

of the Administrative Record, Plaintiffs make the extraordinary conclusion that they have a good

faith basis to challenge the key custodian’s certificate that the Administrative Record is complete
                                                  9
or that they have a good faith basis to introduce or seek extra-record evidence, including discovery,

Plaintiffs may seek leave of court to stay summary judgment briefing and make the “‘strong

showing of bad faith or improper behavior[]’” that “may justify extra-record discovery,”

Commerce, 139 S. Ct. at 2574 (quoting Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402,

420 (1971). Plaintiffs have made no such showing here. Accordingly, it would be improperly

disrespectful to the “integrity of the administrative process” to prematurely build discovery and

opportunities to challenge the key custodian’s certificate that the Administrative Record is

complete into a scheduling order in an APA case based on nothing but a reversed presumption that

the Administrative Record will be incomplete. See United States v. Morgan, 313 U.S. 409, 422

(1941).

          Similarly, Plaintiffs’ proposal for a “deadline for identification of experts and disclosures

of expert report” is also out of place in this record review case. Plaintiffs’ opportunity for

submitting expert reports for the agency’s consideration and inclusion in the Administrative

Record was when the rulemaking was pending before the agency and the record was open to the

public as the agency considered comments on the proposed rule. “[T]here is a near absolute bar

against raising new issues—factual or legal—on appeal in the administrative context.” Nat’l

Wildlife Fed. v. EPA, 286 F.3d 554, 562 (D.C. Cir. 2002). Judicial review is “limited to

consideration of the decision of the agency and of the evidence on which it was based.” Olsen,

414 F.3d at 155 (quoting United States v. Carlo Bianchi & Co., 373 U.S. 709, 714-15 (1963)).

“The focal point for judicial review should be the administrative record already in existence, not

some new record made initially in the reviewing court.” Id. (quoting Camp, 411 U.S. at 142); see

also U.S. v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 37 (1952) (“Simple fairness to those who

are engaged in the tasks of administration, and to litigants, requires as a general rule that courts
                                                   10
should not topple over administrative decisions unless the administrative body has not only erred

but has erred against objection made at the appropriate time under its practice.”).

         Defendants do not object to providing briefing on this issue if it would be helpful to the

Court.

         Defendants reserve the right to take discovery regarding jurisdiction should the need arise.

   V.       Proposed Schedule

            a. Plaintiffs’ Proposals

         Plaintiffs propose the following schedule for review of the administrative record,

discovery, amendment of pleadings, and joinder of additional parties:

 Event                                                 Due Date

 Amendment of pleadings                                60 days following order on pending motion to
                                                       dismiss

 Deadline for Defendants to produce and certify        Immediately
 the administrative record
 Deadline for Plaintiffs to move to complete the       120 days from the date the administrative record
 administrative record                                 is produced

 Deadline for Plaintiffs to move to obtain extra-      150 days from the date that the administrative
 record discovery, if the Court so requires            record is produced, if Plaintiffs do not move to
                                                       complete the record, OR

                                                       60 days from the date that the complete
                                                       administrative record is produced following
                                                       resolution of a motion to complete the record

 Deadline for service of, and compliance with,         60 days following the date the Court orders
 written discovery requests                            extra-record discovery to proceed
 Deadline for the completion of depositions,           120 days following the date the Court orders
 including, if applicable, the terms for taking and    extra-record discovery to proceed
 using videotape depositions
                                                       Plaintiffs agree to the use of videotaped
                                                       depositions, but on the condition that such
                                                       depositions may be conducted remotely in light of
                                                       the COVID-19 pandemic.

                                                      11
 Deadline for identification of experts and          6 weeks following close of written discovery; any
 disclosures of expert report                        rebuttal expert to be identified and disclosed
                                                     within 30 days thereafter.
 Joinder of additional parties                       45 days following close of discovery



                         Motions

         Plaintiffs propose the following schedule for cross motions for summary judgment:

 Event                                               Due Date

 Plaintiffs’ motion for summary judgment             Six weeks after close of discovery
 Defendants’ cross motion for summary judgment       Six weeks after Plaintiffs file their motion for
 and response to Plaintiffs’ motion                  summary judgment
 Plaintiffs’ response to Defendants’ cross motion    Four weeks after Defendants file their cross
 and reply on their motion                           motion and response
 Defendants’ reply on their motion                   Four weeks after Plaintiffs file their response and
                                                     reply

                         Pretrial Conferences and Trial

 Event                                               Due Date

 Settlement / case management conference             Two weeks after summary judgment opinion and
                                                     order issues, if any matters remain to be resolved
 Final pretrial conference                           Two weeks prior to trial
 Trial                                               Within 90 days after summary judgment opinion
                                                     and order issues, if any matters remain to be
                                                     resolved

            b. Defendants’ Alternative Proposed Schedule

         As described supra Part I Section b, Defendants propose that the parties confer and file a

joint status report addressing a proposed schedule for further proceedings in this case within 30

days of the Court’s decision on the pending motion to dismiss, if any issues remain outstanding.

Once Defendants are aware of the scope of the claims that remain to be litigated, they will be in a

position to provide their “best estimates of the amounts of time they will need to” brief or address

outstanding claims. See Local Rule 16.1(d). If the Court rejects Defendants’ proposed interim


                                                    12
approach and prefers to enter a scheduling order at this time, Defendants propose the following

schedule as more proper in this record review case:

    Event                                                Due Date

    Production of the Administrative Record to           If the Court denies the pending motion to dismiss
    Plaintiffs;                                          in full or part, 45 days from the Court’s decision.
    Certificate that the Administrative Record is
    Complete and Index to the Administrative Record
    filed on CM/ECF 3
    Plaintiffs’ motion for summary judgment              90 days after Defendants Produce the
                                                         Administrative Record
    Defendants’ cross-motion for summary judgment        45 days after Plaintiffs file their motion for
    and opposition to Plaintiffs’ motion for summary     summary judgment
    judgment
    Plaintiffs’ opposition to Defendants’ cross-motion   30 days after Defendants cross-move for summary
    for summary judgment and reply.                      judgment
    Defendants’ reply                                    30 days after Plaintiffs’ opposition to Defendants’
                                                         cross motion
    Joint Appendix of Administrative Record              14 days after Defendants’ reply
    Materials Cited or Otherwise Relied Upon by the
    Parties in their Summary Judgment Briefing
    Answer                                               60 days after the Court’s decision on the parties’
                                                         cross-motions for summary judgment, if any
                                                         matters remain outstanding.

    Status Conference                                    Approximately 14 days after the Answer is filed,
                                                         if any matters remain outstanding.


3
  “[T]he designation of the Administrative Record, like any established administrative procedure,
is entitled to a presumption of administrative regularity.” Oceana, Inc., 920 F.3d at 865 (quoting
Bar MK Ranches, 994 F.2d 740). If, upon review of the Administrative Record, Plaintiffs make
the extraordinary conclusion that they have a good faith basis to challenge the key custodian’s
certificate that the Administrative Record is complete or that they have a good faith basis to
introduce or seek extra-record evidence, including discovery, Plaintiffs may seek leave of court to
stay summary judgment briefing and make the “‘strong showing of bad faith or improper
behavior[]’” that “may justify extra-record discovery,” Commerce, 139 S. Ct. at 2574 (quoting
Overton Park, 401 U.S. at 420). Plaintiffs have made no such showing here. Accordingly, it
would be improperly disrespectful to the “integrity of the administrative process” to prematurely
build discovery and opportunities to challenge the key custodian’s certificate that the
Administrative Record is complete into a scheduling order in an APA case based on nothing but a
reversed presumption that the Administrative Record will be incomplete. See Morgan, 313 U.S.
at 422. Similarly, Plaintiffs’ proposed “deadline for identification of experts and disclosures of
expert report” is out of place in this record review case and improperly disrespectful to the integrity
of the administrative process.
                                                   13
       Because the Court should “decline[] to act as an initial decision-maker and exercise de

novo review” in an APA case, see BRA v. NPS, 125 F. Supp. 3d 325, 331 (D. Mass. 2015), a trial

is not necessary or appropriate here. Thus, the Court should decline Plaintiffs’ invitation to

schedule a final pretrial conference and trial. After the Court rules on the parties’ cross motions

for summary judgment, the Court can address any remaining issues at that time, if necessary.

VI.    Proceedings in Front of Magistrate

       The parties do not consent to proceed before a U.S. Magistrate Judge.

VII.   Settlement Proposals

       Plaintiffs have provided a written settlement proposal as required by Local Rule 16.1(c)

and the Court’s Scheduling Order, and the parties have been unable to resolve this matter.

VIII. Certifications Pursuant to Local Rule 16.1(d)(3)

       The certifications required under Local Rule 16.1(d)(3) will be filed under separate cover.



 Dated: January 19, 2021                          Respectfully submitted,

                                                  /s/ Kirti Datla
 Kevin Costello (BBO No. 669100)                  Kirti Datla (admitted pro hac vice)
 Maryanne Tomazic (admitted pro hac vice)         Jessica L. Ellsworth (admitted pro hac vice)
 CENTER FOR HEALTH LAW & POLICY                   Jo-Ann Tamila Sagar (admitted pro hac vice)
 INNOVATION                                       Erin R. Chapman (admitted pro hac vice)
 Harvard Law School                               HOGAN LOVELLS US LLP
 1585 Massachusetts Avenue                        555 Thirteenth Street, N.W.
 Cambridge, MA 02138                              Washington, D.C. 20004
 Phone: 617.496.0901                              Phone: 202.637.5600
 kcostello@law.harvard.edu                        kirti.datla @hoganlovells.com
 mtomazic@law.harvard.edu                         jessica.ellsworth@hoganlovells.com
                                                  jo-ann.sagar@hoganlovells.com
 Sunu Chandy (admitted pro hac vice)              erin.chapman@hoganlovells.com
 Michelle Banker (admitted pro hac vice)
 Lauren Gorodetsky (admitted pro hac vice)        William H. Kettlewell (BBO No. 270320)
 Dorianne Mason (admitted pro hac vice)           HOGAN LOVELLS US LLP
 NATIONAL WOMEN’S LAW CENTER                      125 High Street
 11 Dupont Circle NW Suite 800                    Suite 2010
 Washington, DC 20036                             Boston, MA 02110
                                                14
Phone: 202.588.5180                            Phone: 617.371.1000
schandy@nwlc.org                               bill.kettlewell@hoganlovells.com
mbanker@nwlc.org
lgorodetsky@nwlc.org                           Kristina Alekseyeva (admitted pro hac vice)
dmason@nwlc.org                                Peter W. Bautz (admitted pro hac vice)
                                               HOGAN LOVELLS US LLP
David Brown (admitted pro hac vice)            390 Madison Avenue
Noah E. Lewis (admitted pro hac vice)          New York, NY 10017
Alejandra Caraballo (admitted pro hac vice)    Phone: 212.918.3000
TRANSGENDER LEGAL DEFENSE AND EDUCATION        kristina.alekseyeva@hoganlovells.com
FUND, INC.                                     peter.bautz@hoganlovells.com
520 8th Ave. Ste. 2204
New York, NY 10018                             Lynly Egyes (admitted pro hac vice)
Phone: 646.862.9396                            Dale Melchert (admitted pro hac vice)
dbrown@transgenderlegal.org                    TRANSGENDER LAW CENTER
nlewis@transgenderlegal.org                    P.O. Box 70976
acaraballo@transgenderlegal.org                Oakland, CA 94612
                                               Phone: 510.587.9696
                                               lynly@transgenderlawcenter.org
                                               dale@transgenderlawcenter.org

                                   Counsel for Plaintiffs

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               MICHELLE R. BENNETT
                                               Assistant Director, Federal Programs Branch

                                               /s/ Liam C. Holland
                                               LIAM C. HOLLAND B.B.O. #704799
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, DC 20530
                                               Tel.: (202) 514-4964
                                               Fax: (202) 616-8470
                                               Email: Liam.C.Holland@usdoj.gov

                                               Counsel for Defendants




                                              15
